Citation Nr: 1752906	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  14-07 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for lumbar disc fusion L4-S1 (claimed as sciatic nerve condition (L4-L5/S1)). 

2.  Entitlement to service connection for paralysis, right leg muscle atrophy as secondary to lumbar disc fusion L4-S1. 

3.  Entitlement to service connection for cervical fusion C4-C7 (claimed as removal of C5, C6, and C7). 

4.  Entitlement to service connection for degenerative joint disease of the right knee (claimed as right knee condition to include removal of half of the knee cap). 

5.  Entitlement to service connection for degenerative joint disease of the left knee (claimed as left knee condition to include loss of knee cap). 




REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

LM Stallings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to June 1975.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2014, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing is located in the Veteran's electronic claims file.  At the hearing, the Veteran was granted a 60-day abeyance period for the submission of additional evidence to support her claim.  That period of time has lapsed, and no additional evidence has been received.  

The issues of entitlement to service connection for lumbar disc fusion L4-S1, cervical fusion C4-C7, and paralysis, right leg muscle atrophy secondary to lumbar disc fusion L4-S1 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action is required.


FINDINGS OF FACT

1.  In August 2014, before the Board promulgated a decision, the Veteran expressed at the Board hearing her desire to withdraw from appellate review the issue of entitlement to service connection for degenerative joint disease of the right knee.

2.  In August 2014, before the Board promulgated a decision, the Veteran expressed at the Board hearing her desire to withdraw from appellate review the issue of entitlement to service connection for degenerative joint disease of the left knee.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the Veteran of her claim for entitlement to service connection for degenerative joint disease of the right knee have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal by the Veteran of her claim for entitlement to service connection for degenerative joint disease of the left knee have been met.  38 U.S.C. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id.

In the present case, the Veteran has withdrawn her appeal for the claims of service connection for degenerative joint disease of the right knee and degenerative joint disease of the left knee; hence, there remain no allegations of errors of fact or law for appellate consideration of those two issues.  At the August 2014 Board hearing, the Veteran requested to withdraw her appeal for degenerative joint disease of the right and left knee.  The Board finds that the Veteran's withdrawal of her appeal was fully informed and voluntary.  Accordingly, the Board does not have jurisdiction to review the appeal of service connection for degenerative joint disease of the right knee and degenerative joint disease of the left knee, and they are dismissed.


ORDER

The appeal, with regard to the claim for service connection for degenerative joint disease of the right knee, is dismissed.  

The appeal, with regard to the claim for service connection for degenerative joint disease of the left knee, is dismissed.  


REMAND

The Board finds that additional development is needed prior to adjudication of the remaining issues on appeal.  

The Veteran was afforded VA examinations for her lumbar disc fusion L4-S1 (hereinafter low back condition), cervical fusion C4-C7 (hereinafter neck condition), and paralysis, right leg muscle atrophy secondary to lumbar disc fusion L4-S1 (hereinafter right leg paralysis) in September 2011.  The VA examiner diagnosed the Veteran with lumbar disc fusion of the L4-S1 and intervertebral disc syndrome of the thoracolumbar spine.  The examiner opined that it is less likely than not that the Veteran's low back condition was incurred in or caused by the claimed in-service injury, a motor vehicle accident in November 1974.  The examiner further stated that radiographic studies of the ribs and chest taken at the time of the accident were within normal limits and that there was no treatment, intervention, or continued care required.  The September 2011 VA examiner also diagnosed the Veteran with cervical fusion of the C4-C7 and intervertebral disc syndrome of the cervical spine.  However, the examiner did not provide an opinion for service connection for the Veteran's claimed neck condition and whether it was related to the in-service motor vehicle accident.

At the August 2014 Board hearing, the Veteran asserted that she went to sick call following the in-service motor vehicle accident and the doctors kept giving her pain medication and sending her back to the barracks.  Further, the Veteran asserted that she collapsed a few weeks after the accident and was rushed to the hospital, where she had to have surgery for a ruptured uterus and peritonitis.  A discharge summary from Rush Foundation Hospital from December 1974 is associated with the Veteran's service treatment records (STRs).  There is also a November 1974 STR indicating the Veteran was in an auto accident.  Additionally, a November 1974 STR, indicates the Veteran was experiencing back pain.  It is unclear whether this STR was prior to or subsequent to the motor vehicle accident.

Further, the Veteran testified that she has sought treatment for her low back since 1976 and for her neck since 1981.  In addition, the Veteran testified that she was seen by Dr. B. and Dr. S. in the early 1990's related to her back pain.  Either Dr. B. or Dr. S. performed a CAT scan on the Veteran and informed her that her back was in a bad condition and she needed to see a neurosurgeon quickly.  The Veteran had her first surgery soon thereafter.  The Board notes that the Veteran underwent multiple surgeries for her low back and neck, starting in May 1994.  In a September 2011 statement, the Veteran asserted that Dr. B. told her that he had never seen someone with so much damage at her age unless they had been in a car accident.  

The September 2011 VA examiner did not discuss the Veteran's multiple back and neck surgeries starting in 1994, the visits to sick call and the surgery following the motor vehicle accident in service, or the Veteran's lay statements.  As such, it is unclear whether such evidence was considered by the VA examiner, and the opinion provided for the low back condition is found to be insufficient for adjudicatory purposes.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning and that it must be clear that the medical expert applied valid medical analysis to the significant facts of a particular case).  

Regarding the claim of service connection for right leg paralysis, the September 2011 examiner performed a full physical examination of the Veteran and noted that her straight leg raising test was positive, indicating the potential for a herniated disc or radiculopathy.  The Veteran has alleged that her right leg paralysis is secondary to her lumbar spine condition.  Therefore, if a favorable opinion is rendered for the low back condition, then an opinion on the secondary service connection theory of entitlement must be rendered by the examiner for the right leg paralysis.

Additionally, it appears that the complete records from the Veteran's in-service clinical and hospital treatment have not been associated with the claims file.  Although the Veteran's STRs contain a one page discharge summary from Rush Foundation Hospital, the summary indicates that she was hospitalized there for six days.  Given the length of her hospitalization there, it appears there may be outstanding records.  Additionally, the record reflects she was hospitalized for three days in March 1975 at the Naval Hospital in Roosevelt Roads for pleuritic chest pain.  The discharge summary indicates additional work up was performed because of the surgery completed in December 1974.  The record also indicates she received treatment at the Naval Hospital Pensacola NBHC NAS in Meridian, Mississippi.  Therefore, an attempt to obtain any separate clinical or hospital records from these facilities should be completed on remand.

On remand, the AOJ should also take action to obtain and associate private treatment records starting in 1976 for the low back and starting in 1981 for the neck. 

Finally, the most recent VA treatment records in the claims file are from January 2012.  The AOJ must take action to obtain any outstanding VA treatment records and associate them with the Veteran's claims file.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA records from January 2012 to the present. 

2.  Make all necessary efforts to secure the Veteran's inpatient or outpatient clinical treatment records from the Veteran's treatment at Naval Hospital Pensacola NBHC NAS in Meridian, Mississippi after November 1974, Rush Foundation Hospital from December 1974, and treatment at the Naval Hospital, Roosevelt Roads, Puerto Rico from March 1975.  If unable to obtain any of the above-requested records, document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

3.  Send a letter to the Veteran and her representative requesting that she provide sufficient information, including the medical provider's name, location, dates of treatment, and a signed and dated authorization (VA Form 21-4142), for all relevant private treatment, to include treatment for her low back condition starting in 1976, private treatment for her neck condition starting in 1981, records from St. John Medical Center after 2002, Tulsa Spine Hospital after June 2004, and St. Francis Hospital after June 2004.  

4.  After the development requested in items 1-3 is completed, schedule the Veteran for a VA examination to determine the nature and etiology of her low back condition, neck condition, and paralysis of the right leg.  The complete claims file must be made available to the examiner for review.  Any indicated tests should be accomplished and all pertinent symptomatology and findings must be reported in detail. 
Following a review of the claims file and examination of the Veteran, the examiner must provide opinions as to: 

a) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's low back condition is related to the in-service motor vehicle accident in November 1974 or subsequent in-service hospitalizations in December 1974 or March 1975.  

b) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's neck condition is related to the in-service motor vehicle accident in November 1974 or subsequent in-service hospitalizations in December 1974 or March 1975.  

c) If, and only if, the answer to a) is that it is at least as likely as not, then opine as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's right leg paralysis is i) caused by or ii) aggravated by (i.e., any worsening in severity beyond the natural progression) her low back condition.  

In making these determinations, the clinician should note that STRs reflect that the Veteran was in a motor vehicle accident around the 15th of November 1974, and afterwards seen in sick call at least twice for stomach pains, and was seen at Rush Foundation Hospital for emergency surgery in December 1974 and was hospitalized at the Naval Hospital in Roosevelt Roads in March 1975.  

Further, the clinician should take into consideration and discuss the Veteran's September 2011 lay evidence and testimony provided at the August 2014 hearing.  The examiner is advised that the Veteran is competent to attest to factual matters of which she has first-hand knowledge.  For purposes of this examination, the examiner must assume the Veteran's statements of record regarding her symptoms and the in-service event are credible.  

The clinician is asked to provide an explanation for all conclusions reached based on medical principles and the medical and lay evidence of record.  If the clinician cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5.  After undertaking any additional development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and her representative should be provided with a supplemental statement of the case and afforded an opportunity to respond.  Then return to the case to the Board for further review if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).



Department of Veterans Affairs


